Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 02/04/20201 has been received and considered. Claims 1-19 are presented for examination.

Allowable Subject Matter
2. 	Claim 1-19 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
While Morovic et al. (US 20180009168 A1) teaches a method for density rank matrix generation for three-dimensional printing including determining, based on a skeleton line specification of a lattice structure and a density rank matrix size specification, dimensions of a density rank matrix, determining, based on the dimensions of the density rank matrix, a number of elements of the density rank matrix, sorting, by a processor, the elements based on an analysis of a property of each of the elements relative to the lattice structure, and generating, based on the sorting of the elements, the density rank matrix, 
Alzahrani et al. (“Design of truss-like cellular structures using relative density mapping method” listed on IDS submitted 12/10/2019) teaches determining, based on a skeleton line specification of a lattice structure and a density rank matrix size specification, dimensions of a density rank matrix, determining, based on the dimensions of the density rank matrix, a number of elements of the density rank matrix, generating by a processor, the elements based on an 
Hagai (US 20050179949 A1) teaches sorting elements of the pixel matrix, and 
none of the prior art of record discloses a method for density rank matrix generation for three-dimensional printing, including:
 (Claim 1) “the density rank matrix including a minimum distance for each element of the density rank matrix to a line of a line skeleton of the lattice structure;”,
(Claim 10) “the density rank matrix including a minimum distance for each element of the density rank matrix to a line of a line skeleton of a lattice structure;”,
 (Claim 13) “the density rank matrix including a minimum distance for each element of the density rank matrix to a line of a line skeleton of the structure;”, and 
in combination with the remaining elements and features of the claimed invention.   
It is for these reasons that the applicant’s invention defines over the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EUNHEE KIM
Primary Examiner
Art Unit 2127



/EUNHEE KIM/Primary Examiner, Art Unit 2127